EXHIBIT 10.1.4

NEWTEK BUSINESS SERVICES, INC.

 

 

Employment Agreement with

Barry Sloane

 

 

PREAMBLE. This Agreement entered into this 31st day of December 2009, by and
between Newtek Business Services, Inc. (the “Company”) and BARRY SLOANE (the
“Executive”), effective immediately.

WHEREAS, the Executive is to be employed by the Company as an executive officer;
and

WHEREAS, the parties desire by this writing to set forth the employment
relationship of the Company and the Executive.

NOW, THEREFORE, it is AGREED as follows:

1. Defined Terms

When used anywhere in the Agreement, the following terms shall have the meaning
set forth herein.

(a) “Board” shall mean the Board of Directors of the Company.

(b) “Change in Control” shall mean any one of the following events: (i) the
acquisition of ownership, holding or power to vote 50% or more of the Company’s
voting stock, (ii) the acquisition of the ability to control the election of a
majority of the Company’s directors, (iii) the acquisition of a controlling
influence over the management or policies of the Company by any person or by
persons acting as a “group” (within the meaning of Section 13(d) of the
Securities Exchange Act of 1934), or (iv) during any period of two consecutive
years, individuals (the “Continuing Directors”) who at the beginning of such
period constitute the Board of Directors of the Company (the “Existing Board”)
cease for any reason to constitute at least one half thereof, provided that any
individual whose election or nomination for election as a member of the Existing
Board was approved by a vote of at least two-thirds of the Continuing Directors
then in office shall be considered a Continuing Director. For purposes of this
paragraph only, the term “person” refers to an individual or a corporation,
partnership, trust, association, joint venture, pool, syndicate, sole
proprietorship, unincorporated organization or any other form of entity not
specifically listed herein. Notwithstanding the foregoing, a Change in Control
as defined in this Section 1(b) shall not be treated as a Change in Control for
purposes of this Agreement unless it constitutes a “change in control event”
within the meaning of Section 1.409A-3(i)(5) of the Treasury Regulations
promulgated under section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) (the “Treasury Regulations”)

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and as interpreted through applicable rulings and regulations in effect
from time to time.



--------------------------------------------------------------------------------

(d) “Code §280G Maximum” shall mean the product of 2.0 and the Executive’s “base
amount” as defined in Code §280G(b)(3).

(e) “Company” shall mean Newtek Business Services, Inc., and any successor to
its interest.

(f) “Common Stock” shall mean common shares of the Company.

(g) “Effective Date” shall mean the date of execution referenced in the Preamble
of this Agreement.

(h) “Executive” shall mean Barry Sloane.

(i) “Good Reason” shall mean any of the following events, which has not been
consented to in advance by the Executive in writing: (i) the requirement that
the Executive move his personal residence, or perform his principal executive
functions, more than fifty (50) miles from his primary office as of the
Effective Date; (ii) a material reduction in the Executive’s base compensation
as the same may be increased from time to time; (iii) the failure by the Company
to continue to provide the Executive with compensation and benefits provided for
on the Effective Date, as the same may be increased from time to time, or with
benefits substantially similar to those provided to him under any of the
Executive benefit plans in which the Executive now or hereafter becomes a
participant, or the taking of any action by the Company which would directly or
indirectly reduce any of such benefits or deprive the Executive of any material
fringe benefit enjoyed by him; (iv) the assignment to the Executive of duties
and responsibilities that constitute a material diminution from those associated
with his position on the Effective Date; (v) a failure to elect or reelect the
Executive to the Board of Directors of the Company; (vi) a material diminution
or reduction in the Executive’s responsibilities or authority (including
reporting responsibilities) in connection with his employment with the Company.

(j) “Just Cause” shall mean the Executive’s willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, conviction for a felony, or material breach of any provision of this
Agreement. No act, or failure to act, on the Executive’s part shall be
considered “willful” unless he has acted, or failed to act, with an absence of
good faith and without a reasonable belief that his action or failure to act was
in the best interests of the Company.

(k) “Protected Period” shall mean the period that begins on the date six months
before a Change in Control and ends on the earlier of six months following the
Change in Control or the expiration date of this Agreement.

(1) “Trigger Event” shall mean (i) the Executive’s voluntary termination of
employment within ninety (90) days of an event that both occurs during the
Protected Period and constitutes Good Reason, or (ii) the termination by the
Company or its successor(s) in interest, of the Executive’s employment for any
reason other than Just Cause during the Protected Period.

2. Employment. The Executive is employed as Chief Executive Officer and
President of the Company. The Executive shall render such administrative and
management services for the Company and its subsidiaries as are currently
rendered and as are customarily

 

2



--------------------------------------------------------------------------------

performed by persons situated in a similar executive capacity and consistent
with the duties of the Chief Executive Officer and President as set forth in the
bylaws of the Company. The Executive shall also promote, by entertainment or
otherwise, as and to the extent permitted by law, the business of the Company
and its subsidiaries. The Executive’s other duties shall be such as the Board
may from time to time reasonably direct, including normal duties as an officer
of the Company.

3. Base Compensation. The Company agrees to pay the Executive during the term of
this Agreement a salary at the rate of $ 350,000 per annum, payable in cash not
less frequently than monthly. Additionally, the Board shall review, not less
often than annually, the rate of the Executive’s salary and may decide to
further increase his salary.

4. Cash Bonuses; Incentive Compensation.

(a) The Board shall determine the Executive’s right to receive incentive
compensation in the form of cash bonuses and other awards. No other compensation
provided for in this Agreement shall be deemed a substitute for such incentive
compensation. Cash bonuses shall be awarded pursuant to the terms of the
Company’s Annual Cash Bonus Plan, if one has been adopted by the Board and if
not. then by action of the Board.

(b) Incentive bonus: in addition to all other compensation payable hereunder,
the Executive shall be entitled to participate in consideration for a cash bonus
out of a pool to be established for this purpose by the Board. The amount of the
Executive’s bonus participation shall be fixed by the Compensation Committee of
the Board if it finds the Executive’s performance to have been a major
contributing factor to the success of the Company.

5. Other Benefits.

(a) Participation in Retirement, Medical and Other Plans. The Executive shall
participate in any plan that the Company maintains for the benefit of its
employees if the plan relates to (i) pension, profit-sharing, or other
retirement benefits, (ii) medical insurance or the reimbursement of medical or
dependent care expenses, or (iii) other group benefits, including disability and
life insurance plans.

(b) Executive Benefits; Expenses. The Executive shall participate in any fringe
benefits which are or may become available to the Company’s senior management
Executives, including for example incentive compensation plans, club
memberships, and any other benefits which are commensurate with the
responsibilities and functions to be performed by the Executive under this
Agreement. The Executive shall be reimbursed for all reasonable out-of-pocket
business expenses which he shall incur in connection with his services under
this Agreement upon substantiation of such expenses in accordance with the
policies of the Company.

6. Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment under this Agreement, for the period commencing on the
Effective Date and ending on March 31, 2011 or such earlier date as is
determined in accordance with Section 11 (the “Term”).”

 

3



--------------------------------------------------------------------------------

7. Loyalty; Noncompetition.

(a) During the period of his employment hereunder and except for illnesses,
reasonable vacation periods, and reasonable leaves of absence, the Executive
shall devote substantially all his full business time, attention, skill, and
efforts to the faithful performance of his duties hereunder; provided, however,
from time to time, Executive may serve on the boards of directors of, and hold
any other offices or positions in, companies or organizations, at the request of
the Company or which will not present, in the opinion of the Board, any conflict
of interest with the Company or any of its subsidiaries or affiliates, nor
unfavorably affect the performance of Executive’s duties pursuant to this
Agreement, nor violate any applicable statute or regulation. “Full business
time” is hereby defined as that amount of time usually devoted to like companies
by similarly situated executive officers. During the Term of his employment
under this Agreement, the Executive shall not engage in any business or activity
contrary to the business affairs or interests of the Company.

(b) Nothing contained in this Paragraph 7 shall be deemed to prevent or limit
the Executive’s right to invest in the capital stock or other securities of any
business dissimilar from that of the Company or, solely as a passive or minority
investor, in any business.

8. Standards. The Executive shall perform his duties under this Agreement in
accordance with such reasonable standards as the Board may establish from time
to time. The Company will provide Executive with the working facilities and
staff customary for similar executives and necessary for him to perform his
duties.

9. Vacation and Sick Leave. At such reasonable times as the Board shall in its
discretion permit, the Executive shall be entitled, without loss of pay, to
absent himself voluntarily from the performance of his employment under this
Agreement, all such voluntary absences to count as vacation time; provided that:

(a) The Executive shall be entitled to an annual vacation in accordance with the
policies that the Board periodically establishes for senior management
Executives of the Company.

(b) The Executive shall not receive any additional compensation from the Company
on account of his failure to take a vacation, and the Executive shall not
accumulate unused vacation from one fiscal year to the next, except in either
case to the extent authorized by the Board.

(c) In addition to the aforesaid paid vacations, the Executive shall be entitled
without loss of pay, to absent himself voluntarily from the performance of his
employment with the Company for such additional periods of time and for such
valid and legitimate reasons as the Board may in its discretion determine.
Further, the Board may grant to the Executive a leave or leaves of absence, with
or without pay, at such time or times and upon such terms and conditions as such
Board in its discretion may determine.

(d) In addition, the Executive shall be entitled to an annual sick leave benefit
as established by the Board.

 

4



--------------------------------------------------------------------------------

10. Indemnification. The Company shall indemnify and hold harmless Executive
from any and all loss, expense, or liability that he may incur due to his
services for the Company as an officer and or a director (including any
liability he may ever incur under Code § 4999, or a successor, as the result of
severance benefits he collects pursuant to Sections 11 or 13), during the full
Term of this Agreement and shall at all times maintain adequate insurance for
such purposes.

11. Termination and Termination Pay. Subject to Section 13 hereof, the
Executive’s employment hereunder may be terminated under the following
circumstances:

(a) Just Cause. The Board may, based on a good faith determination and only
after giving the Executive written notice and a reasonable opportunity to cure,
immediately terminate the Executive’s employment at any time, for Just Cause.
The Executive shall have no right to receive compensation or other benefits for
any period after termination for Just Cause.

(b) Without Just Cause. The Board may, by written notice to the Executive,
immediately terminate his employment for a reason other than Just Cause. In such
event, the Executive shall be entitled to a total severance payment (the
“Severance Payment”) equal to two (2) times the sum of (i) Executive’s base
salary in effect at the time of termination, plus (ii) the amount of all
compensation paid to Executive under Section 4 hereof with respect to the
immediately preceding fiscal year. The first $350,000 of the Severance Payment
shall be paid in a lump sum to the Executive within thirty (30) days after his
termination of employment. The remaining amount of the Severance Payment shall
be paid in equal installments over a six (6) month period following the
Executive’s termination of employment, payable in accordance with the Company’s
regularly scheduled payroll (the “Installment Payments”). Each Installment
Payment shall be treated as a separate payment for purposes of Treasury
Regulations Section 1.409A-2(b)(2)(iii). In the event that, pursuant to the
above, any of the Installment Payments will be paid after March 15 of the year
following the year of termination and the total amount of any such Installment
Payments which will be paid after March 15 exceeds the lesser of: (i) twice the
Executive’s then current base salary; or (ii) twice the Code Section 401(a)(17)
limit in effect for the year of termination ($460,000 for 2008), the portion of
any such Installment Payments that exceeds the foregoing threshold shall be
accumulated and paid in the seventh (7th) month following the date of his
termination of employment, but only to the extent necessary to comply with the
six (6) month delay rule pertaining to “specified employees” under Treasury
Regulations Section 1.409A-3(i)(2).

(c) Resignation by Executive with Good Reason. The Executive may at any time
immediately terminate employment for Good Reason, in which case the Executive
shall be entitled to receive the Severance Payment payable in the same manner
and on the same basis as provided for under Section 11(b) of the Agreement upon
a termination without Just Cause. In addition, the Executive will be entitled to
health, life, disability and other benefits which the Executive would have been
eligible to participate in through the expiration of the Term based on the
benefit levels substantially equal to those that the Company provided for the
Executive at the date of termination of employment, subject to any restrictions
as may be required under Code Section 409A

(d) Resignation by Executive without Good Reason. The Executive may voluntarily
terminate employment with the Company during the term of this Agreement, upon at

 

5



--------------------------------------------------------------------------------

least 60 days’ prior written notice to the Board of Directors, in which case the
Executive shall receive only his compensation, vested rights, and Executive
benefits up to the date of his termination of employment.

(e) Retirement, Death, or Disability. If the Executive’s employment terminates
during the Term of this Agreement due to his death, a disability that results in
his collection of any long-term disability benefits, or retirement at or after
age 62, the Executive (or the beneficiaries of his estate) shall be entitled to
receive the compensation and benefits that the Executive would otherwise have
become entitled to receive pursuant to subsection (d) hereof upon a resignation
without Good Reason.

(f) Non-Renewal Payment. If the Term of this Agreement is not extended for at
least one (1) additional year in circumstances in which the Executive is willing
and able to execute such extension and continue performing services, then the
Executive’s employment shall be terminated by the Company effective as of the
expiration of the Term, in which event he shall be entitled to a Severance
Payment equal to one and one-half (1  1/2) times the sum of (i) Executive’s base
salary in effect at the time of termination, plus (ii) the amount of all
compensation paid to Executive under Section 4 hereof with respect to the
immediately preceding fiscal year. The first $350,000 of the Severance Payment
shall be paid in a lump sum to the Executive within thirty (30) days after his
termination of employment. The remaining amount of the Severance Payment shall
be paid in equal installments over a six (6) month period following the
Executive’s termination of employment in Installment Payments. Each Installment
Payment shall be treated as a separate payment for purposes of Treasury
Regulations Section 1.409A-2(b)(2)(iii). In the event that, pursuant to the
above, any of the Installment Payments will be paid after March 15 of the year
following the year of termination and the total amount of any such Installment
Payments which will be paid after March 15 exceeds the lesser of: (i) twice the
Executive’s then current base salary; or (ii) twice the Code Section 401(a)(17)
limit in effect for the year of termination ($460,000 for 2008), the portion of
any such Installment Payments that exceeds the foregoing threshold shall be
accumulated and paid in the seventh (7th) month following the date of his
termination of employment, but only to the extent necessary to comply with the
six (6) month delay rule pertaining to “specified employees” under Treasury
Regulations Section 1.409A-3(i)(2).

12. No Mitigation. The Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise, and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to the Executive in any subsequent employment.

13. Change in Control. Notwithstanding any provision herein to the contrary, if
a Trigger Event occurs during the Protected Period, the Executive shall be paid
an amount equal to two (2) times the executive’s base salary plus (ii) the
amount of all compensation paid to Executive under Section 4 hereof with respect
to the immediately preceding fiscal year ( the “Code § 280G Maximum” ). If the
Trigger Event occurs during the portion of the Protected Period that is prior to
the date of the Change in Control, the Code § 280G Maximum shall be payable in
the same manner and on the same basis as provided for under Section 11(b) of the
Agreement upon a termination without Just Cause. If the Trigger Event occurs
during the portion of the Protected Period that is on or after the date of the
Change in Control, the Code § 280G Maximum shall be paid in a lump sum within
ten (10) days of his termination of employment.

 

6



--------------------------------------------------------------------------------

14. Covenants.

(a) Definitions. For purposes of this Agreement:

(i) Restrictive Period. The term “Restrictive Period” shall mean the period
beginning on the Effective Date and ending two (2) years after the termination
of the Executive’s employment hereunder.

(ii) Covered Customer. The term “Covered Customer” shall mean (A) during the
Term, any customer of the Company and (B) after the Term, any person or entity
who was, as of the end of the Term, a customer of the Company.

(iii) Covered Business. The term “Covered Business” shall mean (A) during the
term, any business in which the Company is engaged and (B) after the Term, any
business in which the Company was engaged as of the end of the Term.

(iv) Covered State. The term “Covered State” shall mean (A) during the Term, any
state in the United States and (B) after the Term, any state (1) in which, as of
the end of the Term, the Company was engaged in business or (2) with respect to
which the Company, as of the end of the Term, had expended material expense
and/or efforts in connection with preparing to do business therein.

(b) Non-Interference. The Executive covenants and agrees that he will not at any
time during the Restrictive Period for whatever reason, whether for his own
account or for the account of any other person, firm, corporation or other
business organization: (i) interfere with contractual relationships between the
Company and any of its customers or employees; (ii) hire, or solicit for hire,
any person who is employed by the Company or any parent or subsidiary of the
Company, without the express written consent of the Company; or (iii) other than
on behalf of the Company, solicit any Covered Customer of the Company in
connection with the engagement, by any person or entity, in any Covered Business
in any Covered State.

(c) Confidentiality. The Executive will not, at any time whether during or after
his termination of employment, (i) disclose to anyone, without proper
authorization from the Company, or (ii) use, for his or another’s benefit, any
confidential or proprietary information of the Company or any parent or
subsidiary of the Company, which may include trade secrets, business plans or
outlooks, financial data, marketing or sales programs, customer lists, brand
formulations, training and operations manuals, products or price strategies,
mergers, acquisitions, and/or Company personnel issues.

(d) Blue Pencil; Equitable Relief. The provisions contained in this Section 14
as to the time periods, scope of activities, persons or entities affected and
territories restricted shall be deemed divisible so that if any provision
contained in this Section is determined to be invalid or unenforceable, such
provision shall be deemed modified so as to be valid and enforceable to the full
extent lawfully permitted. The Executive acknowledges that the provisions of
this Section 14 are reasonable and necessary for the protection of the Company
and

 

7



--------------------------------------------------------------------------------

that the Company will be irrevocably damaged if such covenants are not
specifically enforced. Accordingly, the Executive agrees that if he breaches or
threatens to breach any of the covenants contained in this Section 14, the
Company will be entitled (i) to damages sufficient to compensate the Company for
any harm to the Company caused thereby and (ii) to specific performance and
injunctive relief for the purpose of preventing the breach or threatened breach
thereof without bond or other security or a showing that monetary damages will
not provide an adequate remedy, in addition to any other relief to which the
Company may be entitled under this Agreement.”

15. Reimbursement for Litigation Expenses.

In the event that any dispute arises between the Executive and the Company as to
the terms or interpretation of this Agreement, whether instituted by formal
legal proceedings or otherwise, including any action that the Executive takes to
enforce the terms of this Agreement or to defend against any action taken by the
Company, the Executive shall be reimbursed for all costs and expenses, including
reasonable attorneys’ fees, arising from such dispute, proceedings or actions,
provided that the Executive shall obtain a final judgement by a court of
competent jurisdiction in favor of the Executive. Such reimbursement shall be
paid within ten (10) days of Executive’s furnishing to the Company written
evidence, which may be in the form, among other things, of a cancelled check or
receipt, of any costs or expenses incurred by the Executive.

16. Successors and Assigns.

(a) This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Company which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company.

(b) Since the Company is contracting for the unique and personal skills of the
Executive, the Executive shall be precluded from assigning or delegating his
rights or duties hereunder without first obtaining the written consent of the
Company.

17. Corporate Authority. Company represents and warrants that the execution and
delivery of this Agreement by it has been duly and properly authorized by the
Board and that when so executed and delivered this Agreement shall constitute
the lawful and binding obligation of the Company.

18. Amendments. No amendments or additions to this Agreement shall be binding
unless made in writing and signed by all of the parties, except as herein
otherwise specifically provided.

19. Applicable Law. Except to the extent preempted by Federal law, the laws of
the State of New York shall govern this Agreement in all respects, whether as to
its validity, construction, capacity, performance or otherwise.

20. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 

8



--------------------------------------------------------------------------------

21. Entire Agreement. This Agreement, together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement between the parties hereto with respect to the matters
addressed and shall supercede all previous agreements with respect to such
matters.

22. Tax Matters. All payments or benefits provided under this Agreement are
subject to any applicable employment or tax withholdings or deductions. In
addition, the parties hereby agree that it is their intention that all payments
or benefits provided under this Agreement be exempt from, or if not so exempt,
comply with, Code Section 409A and this Agreement shall be interpreted
accordingly. Notwithstanding anything in this Agreement to the contrary, if any
payments or benefits made or provided under the Agreement are considered
deferred compensation subject to Code Section 409A payable on account of
Employee’s separation from service (but that do not meet an exemption under Code
Section 409A, including without limitation the short term deferral or the
separation pay plan exemption), such payments or benefits shall be paid no
earlier than the date that is six (6) months following Employee’s separation
from service (or, if earlier, the date of death) to the extent required by Code
Section 409A.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first hereinabove written.

 

Witnessed by:     NEWTEK BUSINESS SERVICES, INC.

LOGO [g59093ex1014pg1.jpg]

    By:  

LOGO [g59093ex10_14pg001b.jpg]

      Its: Executive Vice President, CIO, CMO Witnessed by:      

LOGO [g59093ex10_14pg001c.jpg]

    By:  

LOGO [g59093ex10_14pg001d.jpg]

     

Barry Sloane

 

9